DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Serial Number 16/158728 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The amendment filed February 9, 2022 is acknowledged. Namely, the amendment of claim 1 changed the terms “support member” to “substrate support” and “heating member” to “substrate heater”. These amendments necessitated the withdrawal of the claim interpretation under 35 USC 112(f) aka means-plus-function.
	The supplement amendment filed on May 19, 2022 clarified the language of the controller and ensures that the steps performed by the controller are given structurally patentable weight. Nevertheless, the prior of Jang et al still reads upon the present invention. Controller 280 controls heating unit 250 which may include a plurality of heaters 252a-252c and a single heater see [0072], [0073], and [0076] – [0079] of the prior of Jang et al. According to [0073] the IR lamps are controlled such that the temperature is monotonously and uniformly controlled this reads on repeated to perform high temperature and low temperature heating to the substrate support as the temperature may increase or decrease according to [0073] of Jang et al.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2016/0021702).
Regarding claim 1:	The prior art of Jang teaches a support member, 200 (chuck stage 210) treatment liquid nozzle 300 see [0060] – [0070], a heating member 250 (heater 252), and a controller 280 of Jang. Controller 280 controls heating unit 250 which may include a plurality of heaters 252a-252c and a single heater see [0072], [0073], and [0076] – [0079] of the prior of Jang et al. According to [0073] the IR lamps are controlled such that the temperature is monotonously and uniformly controlled this reads on repeated to perform high temperature and low temperature heating to the substrate support as the temperature may increase or decrease according to [0073] of Jang et al. See the prior art of Jang where the controller 280 controls the heating member. See also [0077] – [0081] and the claims of Jang et al. The controller of Jang performs the steps recited in the claims.
Regarding claim 4: The substrate treating apparatus of claim 1, wherein the controller 280 controls the heating member to perform the higher-temperature heating after the lower-temperature heating.  See [0077] of Jang et al where the order of temperature control by the controller is recited in Jang et al.

Regarding claim 5: The substrate treating apparatus of claim 1, wherein the controller 280 controls the heating member such that, when at least two sections in which the higher-temperature heating is 18 DOCS 122296-048CT1/4209725 1Attorney Docket No. 122296-048CT1performed appear, the at least two sections in which the higher-temperature heating is performed have equal durations.  See the abstract and [0077] – [0081] which teaches zones of heating by the controller and heater unit 250/heaters 252a-252c of Jang et al.

Regarding claim 6: The substrate treating apparatus of claim 1, wherein the controller 280 controls the 5heating member such that, when at least two sections in which the higher-temperature heating is performed appear, the at least two sections in which the higher-temperature heating is performed have durations different from each other.  See the abstract and [0077] – [0081] which teaches zones of heating by the controller 280 and heater unit 250/heaters 252a-252c of Jang et al.

Regarding claim 7: The substrate treating apparatus of claim 1, wherein the controller 280 controls the 10heating member such that, when at least two sections ( zones) in which the lower-temperature heating is performed appear, the at least two sections in which the lower-temperature is performed have equal durations. See the abstract and [0077] – [0081] which teaches zones of heating by the controller 280 and heater unit 250/heaters 252a-252c of Jang et al.

Regarding claim 8: The substrate treating apparatus of claim 1, wherein the controller 280 controls the 15heating member such that, when at least two sections in which the lower-temperature heating is performed appear, the at least two sections in which the lower-temperature heating is performed have durations different from each other. See the abstract and [0077] – [0081] which teaches zones of heating by the controller 280 and heater unit 250/heaters 252a-252c of Jang et al.

Regarding claim 9: The substrate treating apparatus of claim 1, wherein the controller 280 controls the 20heating member such that a section in which the higher-temperature heating is performed has a duration equal to a duration of a section in which the lower-temperature heating is performed. See the abstract and [0077] – [0081] which teaches zones of heating by the controller 280 and heater unit 250/heaters 252a-252c of Jang et al.

Regarding claim 10: The substrate treating apparatus of claim 2, wherein the controller 280  controls the heating member such that the temperature in the lower-temperature heating includes a first temperature in the lower-temperature heating, and a second temperature, which is lower than the first temperature in the lower-temperature heating, in the lower-temperature heating.  See [0080] and [0081] which teaches lower temperature heating of Jang et al.

Regarding claim 11: The substrate treating apparatus of claim 10, wherein the controller 280 controls the heating member such that a difference between the first and second temperatures in the lower- temperature heating is formed to be less than a difference between the first temperature in the lower-temperature heating and the temperature in the higher-temperature heating.  See [0079] of Jang et al the discussion of the temperature sensor values PV1, PV2, PV3 and the differences between those valves and the adjustments by the controller for the heater unit 250/heaters 252a-c.

Regarding claim 12: The substrate treating apparatus of claim 2, wherein the controller 280 controls the heating member such that the temperature in the higher-temperature heating includes a first temperature in the higher-temperature heating, and a second temperature, which is lower than the first temperature in the higher-temperature heating, in the higher-temperature heating.  See [0080] and [0081] which teaches higher temperature heating of Jang et al.

Regarding claim 13:The substrate treating apparatus of claim 12, wherein the controller 280 controls the heating member such that a difference between the first and second temperatures in the higher- temperature heating is formed to be less than a difference between the second temperature in the higher-temperature heating and the temperature in the lower-temperature heating.  See [0079] of Jang et al the discussion of the temperature sensor values PV1, PV2, PV3 and the differences between those valves and the adjustments by the controller for the heater unit 250/heaters 252a-c.The prior art of Jang teaches a controller controls a plurality of heaters installed in a plurality of zones of the support unit 200 (see chuck stage 210).  The controller 280 of Jang controls the plurality of heaters by a first mode and controls the plurality of heaters by a second mode different from the first mode after the plurality of zones reach the target temperature. See also the abstract [0077] – [0081] and the claims of Jang et al. The controller of Jang performs the steps recited in claims 4-14. 


Regarding claim 15: See Jang teaches the heating member 250 is a lamp (lamps 252a-252c) see [0073] mounted on the support member 200. See Jang teaches that the treatment liquid is phosphoric acid in [0062] and [0064].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2016/0021702).

Regarding claim 3: The prior art of Jang were discussed above. Jang fails to teach the substrate treating apparatus of claim 1, wherein the controller  controls the 15heating member such that a temperature in the lower-temperature heating is 1/2 lower than a temperature in the higher-temperature heating.  

Throughout Jang et al it is recited that the controller adjusts the heater. However, Jang et al fails to teach specifically that the controller controls the 15heating member such that a temperature in the lower-temperature heating is 1/2 lower than a temperature in the higher-temperature heating.  Without a showing of criticality, it appears that the specific thermal setting of the heater is a matter of optimization and could be determined by one of ordinary skill in the art. Jang et al teaches a PID control in [0077] which can be used to control the heater to an optimal setting such as ½ lower setter in order to enhance the thermal control of the substrate heater and subsequently provide temperature control to the substrate support and substrate to produce the expected product result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to ensure that the controller of Jang et al controls the 15heating member in the lower-temperature heating is 1/2 lower than a temperature in the higher-temperature heating in order to optimize the heater’s capacity to provide ample thermal control.

Regarding claim 16:	See the rejection of claim 3 above concerning the ½ lower temperature heater than the higher-temperature heating.  See Jang teaches quartz window 220 the window is formed of a transparent material that protects a heater 252 of the heating unit 250. See Fig. 5 of Jang with a quartz window 220 and the reflection plate 260 see [0074] and [0075] of Jang.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2016/0021702) in view of Ota et al (US 2017/0287769).

The prior art of Jang were discussed above. Jang fails to teach the controller further controls the support member, and 20 DOCS 122296-048CT1/4209725 1Attorney Docket No. 122296-048CT1wherein the controller controls the heating member and the support member such that a rotation speed of the substrate supported to the support member is slower in a section in which the higher-temperature heating is performed rather than a section in which the lower-temperature heating is performed. The prior art of Ota et al teaches a substrate processing apparatus with a controller 3 see [0013] where a controller controls a substrate rotation unit, heating unit, and supply of processing fluids. See Figs. 2 and 4 which illustrate the substrate heater 6 and controller 3. The motivation to modify the apparatus of Jang with the controller of Ota et al which enhances control of the apparatus by controlling the rotation unit, heating unit, and the supply of processing fluids with the controller 3 of Ota et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Jang with the controller of Ota et al which expands control of the apparatus by controlling the rotation unit, heating unit, and the supply of processing fluids with the controller 3 of Ota et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Ota et al (US 2013/0256267) teaches a substrate processing apparatus with a treatment liquid nozzle 51, substrate support 34, heater 37, controller 4 see the discussion of high and low temperature see [0047].

	Hashimoto et al (US 2015/0090694) teaches liquids being supply via valves 15-18 and 20, heater 40, substrate support 8, and controller (control unit 50) see Figs.1, 2.

	Tanaka (US 2013/0333722) teaches nozzles 9, 7, 11 that supply liquids, heater 15, substrate support (spin chuck 6), and controller 4 see Fig. 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716